Exhibit 10.6

TS Innovation Acquisitions Corp.

c/o Tishman Speyer

45 Rockefeller Plaza

New York, New York 10111

November 9, 2020

TS Innovation Acquisitions Sponsor, L.L.C.

c/o Tishman Speyer

45 Rockefeller Plaza

New York, New York 10111

Re: Administrative Services Agreement

Ladies and Gentlemen:

This letter agreement (this “Agreement”) by and among TS Innovation Acquisitions
Corp. (the “Company”) and TS Innovation Acquisitions Sponsor, L.L.C. (the
“Sponsor”), dated as of the date hereof, will confirm our agreement that,
commencing on the date the securities of the Company are first listed on The
Nasdaq Capital Market (the “Listing Date”), pursuant to a Registration Statement
on Form S-1 and prospectus filed with the U.S. Securities and Exchange
Commission (the “Registration Statement”) and continuing until the earlier of
the consummation by the Company of an initial business combination or the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”):

1. The Sponsor shall make available, or cause to be made available, to the
Company, at Tishman Speyer, 45 Rockefeller Plaza, New York, New York 10111 (or
any successor location), office space and secretarial and administrative
services as may be reasonably required by the Company. In exchange therefor, the
Company shall pay the Sponsor $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

2. The Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
Agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future as
a result of, or arising out of, this Agreement, which Claim would reduce,
encumber or otherwise adversely affect the Trust Account or any monies or other
assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

This Agreement constitutes the entire relationship of the parties hereto, and
any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York.



--------------------------------------------------------------------------------

Notwithstanding anything appearing to the contrary in this Agreement, no
affiliate of the parties or any direct or indirect partner, member or
shareholder of the parties or any affiliate of the parties (or any officer,
director, agent, manager, personal representative, trustee or employee of the
parties, any affiliate of the parties or any such direct or indirect partner,
member or shareholder) (collectively, the “Exculpated Parties”) shall be liable
for the performance or non-performance of either of the parties’ obligations
under this Agreement. The parties agree not to sue or otherwise seek to enforce
any liability or obligation against any of the Exculpated Parties with respect
to any matters arising out of or in connection with this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

TS INNOVATION ACQUISITIONS CORP.

By:

 

/s/ Paul A. Galiano

 

Name: Paul A. Galiano

 

Title: Chief Operating Officer and

Chief Financial Officer

 

AGREED AND ACCEPTED BY:

TS INNOVATION ACQUISITIONS SPONSOR, L.L.C.

By:

 

/s/ Paul A. Galiano

 

Name: Paul A. Galiano

 

Title: Authorized Signatory

[Signature Page to Administrative Services Agreement]